Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Craig Scheurn on 3/25/2021.
The application has been amended as follows: 
(CURRENTLY AMENDED)  An electric drive system comprising:
a direct current (“DC”) battery pack;
a polyphase electric machine having three or more phase legs;
a power inverter module (“PIM”) having a DC-side that is connected to the battery pack, and having an alternating current (“AC”)-side that is connected to the polyphase electric machine; 
a switching circuit including:
	a plurality of AC switches; and
	for each of the three or more phase legs, three or more winding sections each electrically connectable to or disconnectable from the battery pack and the PIM by operation of the plurality of AC switches; and 
a controller programmed to command a binary switching state of each respective one of the AC switches based on a rotary speed of the electric machine to thereby implement one of three different speed-based operating modes, including a low-speed operating mode, a medium-speed operating mode, and a high-speed operating mode, and to thereby vary a conductive path from the PIM to the electric machine through the winding sections, wherein:
	in the low-speed operating mode, all of the winding sections of each respective one of the phase legs are connected in series to each other and to the PIM at a first rotary speed of the electric machine via a first ON/OFF switching combination of the AC switches; 
	in the medium-speed operating mode, at least two but fewer than all of the winding sections for each respective one of the phase legs is connected to the PIM at a second rotary speed of the electric machine via a second ON/OFF switching combination of the AC switches; and 
	in the high-speed operating mode, only one of the winding sections for each respective one of the phase legs is connected to the PIM at a third rotary speed of the electric machine via a third ON/OFF switching combination of the AC switches.  

7.  (Currently Amended) The electric drive of claim 1 

4. Cancel claim 

  (CURRENTLY AMENDED)  A method for controlling a polyphase electric machine in an electric drive system, the method comprising:
providing, between a power inverter module (“PIM”) and the electric machine, a plurality of alternating current (“AC”) switches and, for each phase leg of the electric machine, three or more series-connectable winding sections; 
determining a rotary speed of the electric machine via a controller; and
commanding a binary switching state of each respective one of the AC switches based on the rotary speed to thereby implement one of three different speed-based operating modes of the electric machine, and to thereby vary a conductive path from the PIM to the electric machine through one or more of the winding sections, wherein the three different speed-based operating modes include:
	a low-speed operating mode in which all of the winding sections for each respective one of the phase legs are connected to the PIM at a first rotary speed of the electric machine via a first ON/OFF switching combination of the AC switches;
	a medium-speed operating mode in which at least two but fewer than all of the winding sections for each respective one of the phase legs in series to each other and to the PIM at a second rotary speed of the electric machine via a second ON/OFF switching combination of the AC switches; and 
a high-speed operating mode in which only one of the winding sections for each respective one of the phase legs is connected to the PIM via a third ON/OFF switching combination of the AC switches. 

	15. Cancel claim 


Allowable Subject Matter
Claims 1-3, 5-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 1-3, 5-14 and 16-20 are allowable among other elements and details, but for at least the reason “in the low-speed operating mode, all of the winding sections of each respective one of the phase legs are connected in series to each other and to the PIM at a first rotary speed of the electric machine via a first ON/OFF switching combination of the AC switches; in the medium-speed operating mode, at least two but fewer than all of the winding sections for each respective one of the phase legs is connected to the PIM at a second rotary speed of the electric machine via a second ON/OFF switching combination of the AC switches; and 	in the high-speed operating mode, only one of the winding sections for each respective one of the phase legs is connected to the PIM at a third rotary speed of the electric machine via a third ON/OFF switching combination of the AC switches” in combination with the remaining of the claimed subject matter.
Kume et al. is the closest prior art of record.
which is neither inherent nor obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZOHEB S IMTIAZ/Examiner, Art Unit 2846